ORDER DENYING TRANSFER
Sarah S. Vance, Chair
Before the Panel:* Plaintiff Shuntay Brown, acting pro se, moves under 28 U.S.C. § 1407 to centralize the two actions listed on Schedule A in the Southern District of New York. Movant’s action {Brown) is pending in that district, and *1375the second action 0Stevens) is pending in the Eastern District of New York. Since the filing of the motion, the pro se plaintiff has notified the Panel of 27 allegedly related actions. Plaintiff in Stevens opposes centralization. The City of New York, which is the common defendant in Brown and Stevens, and the City of Pittsburgh, a defendant in two related actions, also oppose centralization.
After considering the argument of the parties, we deny centralization. The two actions on the motion share no common questions of fact. In Brown, movant and a co-plaintiff allege that the City of New York Department of Homeless Services denied their application for temporary housing on the improper ground that they were not a “family unit,” in violation of the U.S. Constitution, federal civil rights laws, state law, and in contempt of Congress. In Stevens, plaintiff alleges that New York City police officers assaulted his minor son without cause in violation of his son’s constitutional rights and federal and state laws. The only factual overlap in these actions is that the City of New York is a common defendant. In these circumstances, we find that centralization will not serve the convenience of the parties and promote the just and efficient conduct of the litigation.
Brown’s assertion that there are 27 potentially related actions does not warrant a different outcome. The actions allege a broad range of civil rights violations by many different defendants including, inter alia, various types of police misconduct, voting rights abuses, and employment discrimination. Movant has failed to demonstrate any common factual issues.
IT IS THEREFORE ORDERED that the motion for centralization of the actions listed on Schedule A is denied.
SCHEDULE A
MDL No. 2682 — IN RE: SHUNTAY BROWN, ET AL., CIVIL RIGHTS LITIGATION

Eastern District of New York

STEVENS, ET AL. v. CITY OF NEW YORK, ET AL., C.A. No. 1:15-06558

Southern District of New York

BROWN v. CITY OF NEW YORK, ET AL., C.A. No. 1:15-09113

 Judge Charles R. Breyer took no part in the decision of this matter.